Citation Nr: 0720315	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-22 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from February 
1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

In September 2006, the veteran appeared at the RO for a 
travel Board hearing conducted by the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains an October 2006 statement from the 
veteran's pulmonologist, Brian S. Kerr, M.D., indicating that 
"there is a possibility that a contributing factor towards 
[the veteran's] COPD was his exposure to fumes and gasses as 
a welder while in the USAF [from] 1952 to 1956."  Although 
this assessment is supportive of the veteran's claim, there 
is no indication as to whether Dr. Kerr had the benefit of 
the veteran's claims file, or whether it was instead based 
solely upon the history provided by the veteran.  Moreover, 
while it is not sufficient to justify a grant of service 
connection, there is no medical evidence of record that the 
veteran's exposure was not a contributing factor to his COPD.

It is recognized that VA's duty to assist the claimant while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006), includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 
(2006) provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
appellant's claim.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a VA 
examination by a physician to determine 
whether the veteran has COPD, and if 
found, whether it bears any relationship 
to service.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must provide an opinion 
as to whether it is it at least as 
likely as not (a 50 percent or greater 
probability) that COPD, if found, is 
related to service on any basis.  A 
complete rationale for any opinions 
expressed should be provided.  

2.  Thereafter, review the claims file to 
ensure that the medical opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, adjudicate the 
appellant's claim of entitlement to 
service connection for chronic 
obstructive pulmonary disease (COPD).  

4.  If service connection is not granted, 
issue a supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is advised that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection and result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

